Title: From George Washington to John Blair, 26 April 1758
From: Washington, George
To: Blair, John

 
To The President of Virginia[Fort Loudoun, 26 April 1758] 
Honble Sir, 
Having wrote fully to your Honor on the 24th past, I have little to offer at this time[.] I then thought to have sent an Officer for money, but all of them that can be spared from the several Garrisons, must be employed in recruiting. I have therefore ordered Mr Gist, a volunteer in my Regiment, to wait upon your Honor for this purpose.
I have not as yet received any Returns from Colo. Stephen; but hear that he wants near 30 men to complete the companies he commands; if so, we shall, in the whole, want 1,50 men of our complement; to recruit which will require £1,500 levy-money, besides officers expences, and other incidental charges, that must I dare say amount to near £3,00 more. The £6,00 which I received on your Honor’s warrant, for contingencies, is just expended, there being many more demands upon me than I could have apprehended, for waggonage and other services done the public in my long absence (which was occasioned by sickness.) On account of those payments, I shall send down by Mr Boyd, about the first of next month, when he goes for the Regiments pay.
In the mean time I beg leave to assure your Honor, that I am Your most obedient humble Servant,

G:W.
Ft Loudoun, the 26th April, 1758.

